Citation Nr: 1502161	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a throat disorder, claimed as laryngitis.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to a disability in excess of 10 percent for pilonidal cyst.

7.  Entitlement to a disability rating in excess of 10 percent for post-surgical pilonidal cyst scar.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

This appeal arose before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA), Regional Office (RO).  In December 2011, the Veteran and his spouse testified before the undersigned at a personal hearing at the RO; a transcript of this proceeding has been associated with the claims folder.  In December 2012, the Board remanded the claim to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to ratings in excess of 10 percent for the pilonidal cyst and the cyst scars and the claims for service connection low back and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to any event of service, nor was it present to a compensable degree within one year of his separation from service.

2.  The Veteran's tinnitus is not related to any event or incident of service origin.

3.  The Veteran's claimed throat disorder, to include laryngitis, is not related to any event or incident of service origin.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.304, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.304 (2014).

3.  A throat disability, claimed as laryngitis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in April and May 2008 and in February and April 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in February 2010 and June 2013.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including high frequency sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2014).  Continuity of symptomatology during the one year period after separation for those conditions listed as chronic under 38 C.F.R. § 3.309(a) is an alternate route to establishing service connection (if direct incurrence cannot be found).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Stegall considerations

The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In regard to the claims for service connection for bilateral hearing loss and tinnitus, the Board had instructed in its previous remand that the examiner, after reviewing the entire claims folder, was to render an opinion as to whether the reported noise exposure referred to the Veteran was sufficient to result in hearing loss and tinnitus.  The Veteran was examined in June 2013; at this time, the claims folder was not reviewed.  However, the examiner provided an addendum, after reviewing the entire claims folder, thus curing any error and substantially complying with the Board's remand instructions.

As to the claim for service connection for a throat disability, the Board notes that the June 2013 VA examiner had not reviewed the entire claims folder, although the VA treatment records had been reviewed.  As will be further discussed below, since no throat disability, to include laryngitis, has been diagnosed, the Board finds that the failure to review the entire claims constituted harmless error, particularly since the examiner had been aware of, and took into consideration, the Veteran's in-service report of a sore throat and treatment for an upper respiratory infection.

Based on the above, the Board finds that these claims are ready for appellate consideration at this time.



Factual background and analysis

Bilateral hearing loss and tinnitus

The Veteran has contended that he now suffers from bilateral hearing loss and tinnitus as a direct result of his service.  He stated that, while his military occupational specialty (MOS) did not cause noise (he was a barber), his bunk aboard ship had been directly below very loud pipes.  He stated that he was exposed to loud engine noise during service as well.  Therefore, he argues that service connection for both conditions is warranted.

The Veteran's service treatment records included the September 1964 entrance examination, which found his hearing was normal after audiometric testing.  In September 1966, he complained of decreased hearing related to impacted cerumen and a left ear infection.  There were no further complaints concerning hearing loss during service.  The 1968 separation examination did not include audiometric testing; a whispered voice test showed his hearing was 15/15 bilaterally.  These records contained no references to tinnitus.

The Veteran was afforded a VA examination in February 2010.  He denied having any problems with tinnitus.  He reported to the examiner that he had been exposed to loud noise in service when he had to sleep beneath loud pipes.  He said that he had worked for 10 years in road construction and then worked as a barber, which he had done for 45 years.  He also noted exposure after service to lawn equipment and chainsaws.  The objective examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
45
65
LEFT
25
25
30
45
60

The average decibel loss was 40 in each ear.  Speech discriminations scores were 98 percent in the right ear and 100 percent in the left ear.  The examiner stated that she could not relate the hearing loss to the Veteran's period of service without resorting to speculation.

VA re-examined the Veteran in June 2013.  The objective examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
50
55
LEFT
15
20
35
50
55

Speech discrimination scores were 96 percent in the right ear and 94 percent in the left ear.  At the time of this examination, the Veteran reported that he had bilateral tinnitus.  He indicated to the examiner the same history of noise exposure that he had told the 2010 examiner.  The examiner indicated that, while VA treatment records had been reviewed, the entire claims had not been.  However, it was concluded that neither the bilateral hearing loss nor the tinnitus were related to the Veteran's period of service.  The examiner noted that, while the Veteran may have slept near loud pipes in service, he had also been exposed to loud noise after service (10 years in road construction, as well as power tolls and motorcycles).  There was no complaint of either hearing loss or tinnitus until his 2008 claim and no medical evidence of a hearing loss until 2010; the same was true for the tinnitus.  The examiner stated that it was not likely that four years of exposure to noise in service caused these conditions.  It was considered more likely that 50 years of post-service noise caused the hearing loss and tinnitus.  The examiner noted that this opinion was based on a review of the records and expertise and experience in the field.

The evidence shows current diagnoses of both bilateral hearing loss and tinnitus; therefore, current disabilities do exist.  However, after a careful review of the evidence of record, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  The record clearly shows that the Veteran did not complain of or seek treatment for either a chronic hearing loss or tinnitus in service.  While there was one notation of hearing loss in service, this was attributed to impacted cerumen and not to acoustic trauma.  Nor is there any indication that he was diagnosed with hearing loss within the one year period following his separation from service, that is, by September 1969.  There is also no suggestion in the record that the Veteran ever reported to any health care provider that he was experiencing hearing loss and/or tinnitus between his 1968 separation from service and his 2008 claim for service connection.  He also did not reference either disorder on his May 1970 claim for benefits.  Moreover, the 2013 VA examiner opined that these disorders were not related to service; there is no evidence to the contrary. 

The Board has carefully considered the Veteran's statements and testimony as to the onset of these conditions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, service connection for hearing loss and tinnitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Whether the Veteran has hearing loss and/or tinnitus related to service or to some other noise exposure is a question that can only be answered by a medical professional.  In the instant case, the VA examiner in 2013 clearly opined that neither condition is related to the Veteran's period of service.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Throat disability, to include laryngitis

The Veteran has argued that he suffers from a throat disability that first manifested in service.  Therefore, he believes that service connection is justified.

The Veteran's service treatment records indicate that no complaints concerning the throat were made at the time of  his entrance examination.  In July 1966, he was seen with complaints of a sore throat, stuffy head, and a hoarse voice.  There was some tenderness over the larynx.  The diagnosis was of an upper respiratory infection (URI).  The remainder of the service treatment records are silent for further complaints of or treatment for a throat disorder.  

Following his separation from service, the Veteran filed a claim for VA benefits in May 1970.  He made no reference to any problems with his throat.  

The Veteran was examined by VA in June 2013.  It was noted that he had a 8 mm nodule on the thyroid gland; it had not been diagnosed but was likely a benign nodule without symptoms and with no effect on the Veteran.  An addendum to the VA examination was prepared in June 2013; the examiner noted that the claims folder, to include the service treatment records had not been reviewed.  However, the Veteran denied having any problem with his larynx.  His only complaint was of a chronic cough that caused right-sided throat pain on coughing.  The objective examination of the nose and throat was normal.  There was no swelling or erythema present.  He did complain of slight tenderness on palpation of the left side of the throat, but no abnormalities were noted.  The examiner opined that it was less likely than not that any throat complaints were related to the Veteran's service.  The Veteran had a carotid artery CT scan which made an incidental finding of a nodule on his thyroid gland.  He had no symptoms of thyroid disease and there had been no change in the size of the nodule.  The examiner opined that the nodule was definitely not related to the URI and its related throat pain noted in service.  In fact, the Veteran denied any history of laryngitis; therefore, there was no condition to be related to the complaints in service.  The only current complaint that he had was of a chronic cough with some accompanying throat pain.  The examiner noted, however, that no throat disability was currently present, and that his complaints of slight tenderness of the left side of the throat was not near the thyroid gland and was not related to the URI/sore throat noted in service.

After carefully reviewing the evidence of record, the Board finds that entitlement to service connection for a throat disorder, to include laryngitis, is not warranted.  The record indicates that the Veteran was incidentally found to have a nodule on the thyroid gland; however, the Veteran has not been diagnosed with any thyroid disease and the Veteran has not filed a claim for such disorder.  In fact, the Veteran specifically denied having any history of laryngitis or other throat disorder.  All he has reported is some tenderness in the throat with a chronic cough.  After examining the Veteran, the VA examiner in June 2013 found no diagnosable throat disorder.  Therefore, there was no disorder present that could be related to complaints of a sore throat associated with an URI in service.  While he did have some tenderness to the throat, no disorder was found and the examiner opined that these complaints were not related to a remote URI experienced in service.    The Board concludes that an essential element for the award of service connection, the existence of a current disability, has not been established.  Since there is no confirmed diagnosis of a throat disability, to include laryngitis, the Board cannot conclude that a current disability is present.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for this disorder has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).

The Board has carefully considered the Veteran's statements and testimony as to his claim for a throat disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issues in this case, service connection for a chronic throat disability, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Whether the Veteran has a diagnosed throat disability related to service is a question that can only be answered by a medical professional.  In the instant case, the VA examiner in 2013 clearly opined that there was no throat disability present.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a throat disorder, to include laryngitis, is denied.

REMAND

While the Board regrets further delay in the Veteran's case, it is found that a remand is necessary.  Additional development is needed in order to provide the Veteran a fair and full review of his claims.

As noted above, the Board must ensure that all remand instructions are fully complied with; failure to do so constitutes error that must be corrected before proceeding to a decision on the merits.  See Stegall, supra.

As to the claim for service connection for a low back disorder, a review of the June 2013 VA examination calls into question whether the VA examiner reviewed the entire claims folder, to include the service treatment records, the Veteran's written statements and his hearing testimony.  This is particularly important in this case, since it appears that the examiner had not considered the Veteran's assertion that he had injured his back carrying heavy bottles in service, nor his testimony that he had experienced back pain ever since his service.

In regard to the claim for service connection for a right shoulder disability, it is again unclear whether the VA examiner in June 2013 reviewed the entire claims folder, as instructed in the December 2012 remand.  While the examiner referred to the Veteran's injury to the right shoulder in service (when he struck his shoulder on a wall after a torpedo had come off its track), it is not clear to the Board that the examiner actually reviewed the service treatment records, to include the report of a June 1968 x-ray.  Moreover, the examiner failed to address the Veteran's statements that he had suffered from right shoulder problems ever since service.

As to the claims for increased evaluations of the pilonidal cyst disease and its resultant scars, the Board finds the examiner failed to address specific instructions of the December 2012 remand.  The examiner did not review the claims folder, as instructed.  Additionally, the June 2013 examination did not explain/reconcile the differences in the scar measurements as noted by the 2006, 2008 and 2010 VA examiners.  As for the pilonidal cyst disease, while the June 2013 VA examiner noted that the scars were not draining and did not require the wearing of absorbent materials, the examination did not address the severity/duration of any cyst recurrences noted in the treatment record or by the Veteran.  The examiner also did not note whether the pilonidal cyst disability occurs at the same site as the residual surgical scar or whether it manifests at different locations.

The Board finds that the above-noted deficiencies must be addressed before a final decision can be made.  While the case is in remand status, the Veteran must be asked to provide information as to any outstanding treatment records that should be obtained by VA.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all VA and non-VA health care providers from whom he has sought treatment for his low back, right shoulder, pilonidal cyst disease and cyst surgical scars and which are not currently of record.  All efforts to obtain any identified records must be included in the claims folder.  All efforts to associate the records must comply with 38 C.F.R. § 3.159.

2.  Return the case to the June 2013 orthopedic examiner for an addendum to the opinion.  If the examiner is no longer available, refer the case to another qualified professional for the addendum.  The examiner must review the entire claims folder and such review must be noted in the report provided.  

As to the low back claim, the examiner must address the Veteran's statements that his current low back disorder is related to carrying heavy bottles in service.  The examiner must also consider the Veteran's statements and testimony that he has had low back symptoms continuously since his separation from service.  After taking these statements into consideration, the examiner must render an opinion as to whether it is at least as likely as not (a 50-50 degree of probability) that any current back disability diagnosed is related to his period of service.  

As to the right shoulder claim, the examiner must review all the service treatment records, to include the May 1968 x-ray results, as well as the statements of the Veteran that he has suffered from a right shoulder disability continuously since separation from service.  Following this review, the examiner must render an opinion as to whether it is at least as likely as not (a 50-50 degree of probability) that any diagnosed right shoulder disability is related to his period of service.

If another VA examination is deemed necessary in order to render these opinions, such should be scheduled.  

The examiner must provide a complete rationale for all opinions expressed.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained in the examination report.

3.  Return the claims folder to the VA examiner that examined the Veteran's pilonidal cyst disease and the related scar in June 2013.  The examiner must review the entire claims folder and such review must be noted in the report provided.  If this examiner is no longer available, the case must be reviewed by another qualified professional.  The examiner must explain/reconcile the differences of the scar measurements taken by VA examiners in 2006, 2008, and 2010.  As to the underlying pilonidal cyst disease, the examiner must indicate how often the Veteran suffers from cyst recurrences; if there has been recurrence, the examiner must address the severity/duration of any recurrences (as noted in treatment records and the Veteran's statements).  The examiner must also indicate whether the pilonidal cyst disease occurs at the same site as the scar or whether it manifests in different locations.

If another VA examination is deemed necessary in order to render these opinions, such should be scheduled.  

The examiner must provide a complete rationale for all opinions expressed.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained in the examination report.

4.  If further VA examinations are scheduled, the Veteran must be advised of the importance of reporting to the examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of any notification letters sent to the Veteran advising him of any scheduled examinations must be included in the claims folder and must reflect that they were sent to his last known address of record.  If he fails to report to any scheduled examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Review the folder and ensure that all remand instructions have been fully complied with; if not, all appropriate corrective actions must be taken.

6.  Once the above-requested development has been completed, readjudicate the Veteran's claims for service connection for low back and right shoulder disabilities, and increased evaluations for pilonidal cyst disease and pilonidal cyst scars.  If any part of the decision remains adverse to the Veteran, he and his representative must be provided with an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


